FILED
                             NOT FOR PUBLICATION                            JUN 30 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



STEVEN G. MILLETT, on behalf of                  No. 09-55958
himself and all others similarly situated,
                                                 D.C. No. 8:05-cv-00879-JVS-RNB
              Plaintiff - Appellant,

  and                                            MEMORANDUM *

MELODY J. MILLETT, on behalf of
herself and all others similarly situated,

              Plaintiff,

  v.

EXPERIAN INFORMATION
SOLUTIONS, INC.;
CONSUMERINFO.COM, INC., an
Experian Company,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Argued and Submitted June 8, 2010
                                 Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:      TROTT and W. FLETCHER, Circuit Judges, and BREYER, District
Judge.**

      Steven Millett appeals the district court’s order granting summary judgment

in favor of Experian Information Solutions, Inc. and Consumerinfo.com

(collectively, “Experian”), the Defendants in the district court. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court did not err by withdrawing its order granting Millet’s

motion to amend because the district court issued its order before it received and

reviewed Experian’s opposition to the motion. See City of Los Angeles, Harbor

Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885–86 (9th Cir. 2001). The

district court did not abuse its discretion by denying Millett’s motion to amend

because the motion was based on consumer survey evidence that the district court

had previously rejected. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262

(9th Cir. 1993).

      The district court properly granted summary judgment for Experian on

Millett’s Consumer Legal Remedies Act (“CLRA”) claims. Experian’s

advertisements were primarily aimed at credit report monitoring; the identity-theft



       **
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.

                                          2
protection benefit advertised by Credit Manager is clearly tied to daily credit report

monitoring. Based on the information properly before it, the district court did not

err in concluding that a reasonable consumer would not be misled about the level

of identify-theft protection offered by Credit Manager. See Colgan v. Leatherman

Tool Group, Inc., 38 Cal. Rptr. 3d 36, 48 (Cal. App. 2006). Finally, the Experian

trademark at the top of the advertisements truthfully reflects Consumerinfo.com’s

status as a subsidiary of Experian North America. Moreover, Credit Manager must

operate in conjunction with Experian because Experian provides the credit

reporting services that Credit Manager utilizes. Accordingly, a reasonable

consumer would not be misled about the source of the services offered by Credit

Manager. See Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008).

      We have considered and reject all other arguments raised on appeal.

      AFFIRMED.




                                          3